Citation Nr: 1039639	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-12 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral hearing 
loss.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2008, the Board remanded the claims for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review. 


FINDINGS OF FACT

1.  There is neither competent evidence of an in-service 
respiratory disease or injury nor evidence of a nexus between any 
post service respiratory disability and service, to include 
continuity of symptomatology.

2.  There is neither competent evidence of an in-service hip 
disease or injury nor competent evidence of a nexus between any 
post service degenerative joint disease of the hips and service, 
to include both evidence of degenerative joint disease manifested 
to a compensable degree within one year following service 
discharge and continuity of symptomatology.

3.  There is neither competent evidence of an in-service hearing 
loss nor competent evidence of a nexus between any post service 
hearing loss and service, to include both evidence of 
sensorineural hearing loss manifested to a compensable degree 
within one year following service discharge and continuity of 
symptomatology.

4.  There is no competent evidence of a left knee disability.

5.  There is no competent evidence of tinnitus.

6.  There is no competent evidence of vertigo.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Degenerative joint disease of the hips was not incurred in or 
aggravated by service, and arthritis of the hips may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  A bilateral hearing loss was not incurred in or aggravated by 
service, and a sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).

4.  A left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.

6.  Vertigo was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in correspondence dated in June 2005 of 
the information and evidence needed to substantiate and complete 
a claim of entitlement to service connection, to include notice 
of what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain.  VA notified the Veteran 
how disability evaluations and effective dates are assigned in 
April 2008 correspondence, and the claims were readjudicated in a 
July 2010 supplemental statement of the case.  Thus, any notice 
timing defect was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the claimant, including 
obtaining service records and records relied upon by the Social 
Security Administration.  The Board notes that the Veteran has 
failed to assist VA with its attempts to obtain medical evidence 
to support the Veteran's claims.  See 38 C.F.R. § 3.159(c)(1)(i) 
and (ii) (claimant must cooperate fully with VA's reasonable 
efforts to obtain relevant records from non-Federal agency or 
department custodians by providing enough information to identify 
and locate existing records).  For example, the Veteran indicated 
in his VA Form 21-526, Veteran's Application for Compensation or 
Pension, that he had been treated by a private physician in New 
York.  He also had submitted a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, providing the last names of 
three physicians, but he offered no address or first name for any 
named physician.  In a June 2005 letter, the RO specifically 
asked the Veteran to provide addresses for each physician.  He 
was provided several VA Forms 21-4142 to use in responding.  The 
Veteran did not submit any completed releases.

Subsequently, in the Board's March 2008 remand, it requested that 
the Veteran inform VA of the names, addresses, and dates of 
treatment from VA and non-VA providers who had treated him for 
the disabilities for which he was seeking service connection.  In 
April 2008, the Appeals Management Center (AMC) provided the 
Veteran with additional VA Forms 21-4142 and asked him to provide 
pertinent names, addresses, and dates of treatment.  In October 
and November 2008, the AMC sent the Veteran follow-up letters.  
No response was received, and the representative has offered no 
explanation for the appellant's failure to respond.

The Board had also requested that the AMC obtain the records from 
the Office of Workman's Compensation because the Veteran had 
indicated he was in receipt of such benefits.  In a February 2010 
letter to the Veteran, the AMC specifically asked the Veteran to 
complete a VA Form 21-4142 for the appropriate office that 
awarded him workman's compensation benefits so that VA could 
obtain the medical records from them.  VA sent a follow-up letter 
in March 2010.  The Veteran has not responded.  The Board finds 
that VA has met its duty to assist the Veteran with these and the 
private medical records.  

The Veteran had requested to appear at a hearing before the Board 
at its Central Office.  A hearing was scheduled for September 
2006.  The Veteran requested that his hearing be postponed until 
October 2006.  The Board scheduled a hearing for October 2006.  
The Veteran failed to appear for the hearing, and thus his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2009).  

The Veteran was not provided with VA examinations in connection 
with the claims on appeal, but the Board finds that examinations 
were not required.  In this regard, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability; and (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 
38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).

In McLendon, the United States Court of Appeals for Veterans 
Claims (Court) addressed each of the above elements and how the 
Board must apply the facts of the case to the law regarding when 
an examination was necessary, with which the Board has complied.

In connection with the Veteran's claims of entitlement to service 
connection for a left knee disability, tinnitus, and vertigo, 
there is neither competent and credible evidence of a current 
disability, nor competent and credible evidence of chronic 
symptoms of a left knee disability, tinnitus, and vertigo at any 
time during the appeal period by either medical professionals or 
the Veteran himself.  Thus, element one has not been met with 
respect to these claims.  Without competent evidence of a current 
disability, VA is not required to provide an examination or 
obtain a medical opinion in connection with these claims.

In connection with the Veteran's claims for entitlement to 
service connection for a lung disability, a bilateral hip 
disability, and a bilateral hearing loss, there is competent 
evidence of a current lung disability and a bilateral hip 
disability.  See Social Security Administration records.  As to 
hearing loss, the Veteran alleges he has high pitch hearing loss.  
See VA Form 21-526, Veteran's Application for Compensation or 
Pension, received in May 2005 at Section X.  His one-time 
statement is arguably sufficient to establish persistent or 
recurrent symptoms of a disability.  Thus, element one-competent 
evidence of a current disability-has been met for these 
disabilities.  However, the evidence fails to meet either 
elements (2) or (3).  That is, the evidence does not establish an 
in-service event or establish that the current disability may be 
related to the in-service event.  The Board will address element 
(2) first.

The only disability the Veteran claimed on his application for 
benefits that had been incurred in service is a left knee 
disability.  See VA Form 21-526 at Section I.  All the other 
disabilities appear to be based upon the Veteran's post-service 
occupation working for the state of New York.  See id. at Section 
X.  At no time during the appeal has the Veteran alleged that he 
incurred a lung disability, a bilateral hip disability, and/or a 
hearing loss due to an in-service disease or injury.  Thus, 
element (2) cannot be met.  Additionally, neither the Veteran nor 
a medical professional have stated that any of these disabilities 
are attributable to service.  Thus, element (3) cannot be met.  

Because elements (2) and/or (3) have not been met as to the 
claims of entitlement to service connection for a lung 
disability, a bilateral hip disability, and a hearing loss, the 
Board need not reach element (4)-whether there is sufficient 
competent medical evidence to decide the claims.  Hence, 
examinations were not necessary to make a decision on these 
claims for service connection. 

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims.  Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal. 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file to include his written contentions and the records from the 
Social Security Administration.  Although the Board has an 
obligation to provide adequate reasons and bases supporting its 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
disabilities, such as arthritis and a sensorineural hearing loss, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 

After carefully reviewing the evidence of record, the Board finds 
that the preponderance of the evidence is against entitlement to 
service connection for a respiratory disability, a bilateral hip 
disability, a bilateral hearing loss, a left knee disability, 
tinnitus, and vertigo.  The reasons follow.  

As to the claims of entitlement to service connection for a left 
knee disability, tinnitus, and vertigo, there is no competent 
evidence dating since the claims were filed showing that the 
Veteran has current disabilities involving the left knee, 
tinnitus and/or vertigo.  McLain v. Nicholson, 21 Vet. App. 319 
(2007) (holding that the requirement that a claimant have a 
current disability before service connection may be awarded for 
that disability is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, even if no disability is 
present at the time of the claim's adjudication).  The Veteran 
alleged having incurred a left knee injury in 1967 in service.  
However, the service treatment records do not show a left knee 
injury, and the Veteran specifically denied ever having or having 
then trick or locked knee at the time of separation.  See Report 
of Medical History, dated May 1967.  Clinical evaluation of the 
lower extremities was normal at separation.  

The only post service medical evidence is the Social Security 
Administration records.  There, they are silent for any 
disability of the left lower extremity, tinnitus, or vertigo.  
While the Veteran is competent to allege that his equilibrium is 
"gone," see VA Form 21-526 at Section X, no competent 
professional has entered a diagnosis pertaining to such a 
complaint.  Interestingly, the medical records from the Social 
Security Administration are silent for complaints pertaining to 
any equilibrium disorder.  No competent professional has 
diagnosed a left knee disability, tinnitus, or vertigo.

As to the claim of entitlement to service connection for 
bilateral hearing loss, the Board was willing to concede that the 
Veteran had decreased hearing for purposes of determining whether 
an examination was warranted; however, there is no competent 
evidence that the Veteran has a hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385 (2008) (defining what 
constitutes a hearing loss disability for VA purposes).  The only 
post service evidence of a hearing loss disability is the 
Veteran's single statement in the VA Form 21-526.  When he was 
examined by the Social Security Administration, the examiner 
stated, "The claimant was able to understand me speaking in a 
normal tone of voice from a distance of six to eight feet."  
This is evidence against the Veteran's claim of a current hearing 
loss disability.  

Therefore, as to the claims of entitlement to service connection 
for a left knee disability, a bilateral hearing loss disability, 
tinnitus, and vertigo, service connection is denied because of 
the lack of any competent evidence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence 
of proof of a present disability there can be no valid claim); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service 
connection may not be granted unless a current disability 
exists).  As noted above, the Veteran has not provided sufficient 
lay statements to establish a current disability.

As to the claims of entitlement to service connection for lung 
and bilateral hip disorders, Social Security records show that 
the Veteran has been diagnosed with a chronic pulmonary disease 
and degenerative joint disease of the hips.  There is, however, 
no competent medical or lay evidence of a nexus to service or of 
an inservice disease or injury.  At no time has the Veteran 
alleged an inservice disease or injury to his hips, or that he 
was exposed to a substance that caused his pulmonary disease.  In 
fact, when he was evaluated by the Social Security 
Administration, he stated he had injured his left hip in January 
1998-a date some 30 years post service.  As to his lung 
disability, the Veteran reported to the examiner that he had a 
history of silica exposure due to work constructing tunnels after 
service.  At no time has the Veteran alleged a nexus to service, 
and no medical professional has attributed either a chronic 
pulmonary disease or a bilateral hip disability to an in-service 
disease or injury.  Finally, the service treatment records are 
silent for any respiratory disease or musculoskeletal/lower 
extremity disability.  

In light of the evidence preponderating against the claims of 
entitlement to service connection for a respiratory disability, a 
bilateral hip disability, a bilateral hearing loss disability, a 
left leg disability, tinnitus, and vertigo, the benefit of the 
doubt doctrine is not applicable, and service connection cannot 
be granted.  38 U.S.C.A. § 5107(b).  Accordingly, the claims are 
denied.


ORDER

Entitlement to service connection for a respiratory disability, a 
bilateral hip disability, a bilateral hearing loss, a left knee 
disorder, tinnitus and vertigo is denied.


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


